NILS C. SHILLITO
ASSOCIATE
Tel: 718.275.6700                                                                USDC SDNY
nshillito@hansassociates.com
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                        February 14, 2020        DOC #:
                                                                                 DATE FILED: 2/18/2020
VIA ECF

Hon. Lorna G. Schofield
                                         APPLICATION GRANTED.
United States District Judge
United States District Court
Southern District of New York            Parties shall file the Cheeks material by February 28, 2020.
40 Foley Square
New York, NY 10007                       Dated: February 18, 2020
                                                New York, New York
         Re:      Clemente, et al. v. Bareburger Group LLC, et al.
                  Case No. 19 CV 2647 (LGS)

Dear Judge Schofield:

         This firm represents defendants Bareburger Group LLC, TIDM Corp, Euripides Pelekanos,
Eftychios Pelekanos, and Spiridon Apostolatos in connection with the above-referenced action.
Our clients reached a settlement agreement with the plaintiffs at the mediation session held in
December. In an Order dated February 3, 2020, Your Honor gave the parties until today to file
their signed settlement agreement and fairness approval motion with the Court. At this time, I
write with the consent of counsel for the plaintiffs to respectfully request an additional two weeks,
until February 28, 2020, for the interested parties to submit their settlement documentation. This
is the first such request for an extension of time. Counsel for the plaintiffs consents to this request.
No other deadlines in this case shall be affected by the granting of this request.

                                                        Respectfully Submitted,

                                                           /s/Nils C. Shillito

                                                        Nils C. Shillito (NS-6755)

cc:      Helen F. Dalton & Associates, P.C. (via ecf)
         Marco & Sitaras PLLC (via ecf)
